UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7739



FRANK BOSTON,

                Plaintiff - Appellant,

          v.


WARDEN A. J. PADULA, Lee Correctional Institution; MS.
LIVINGSTON, Law Librarian at Lee Correctional Institution,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (9:07-cv-00950-PMD)


Submitted:   April 24, 2008                 Decided:   April 28, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Frank Boston, Appellant Pro Se. John Betts McCutcheon, Jr., Lisa
Arlene Thomas, MCCUTCHEON, MCCUTCHEON & BAXTER, PA, Conway, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Frank Boston appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) action and a subsequent order

denying his motion to alter or amend judgment.    We have reviewed

the record and the district court’s opinion declining to accept the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   Boston v. Padula, No. 9:07-cv-00950-PMD (D.S.C. Oct. 10 &

Nov. 1, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -